Citation Nr: 1449662	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-17 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include schizophrenia.

4. Entitlement to service connection for a right hip disability, to include as secondary to a right knee disability.

5. Entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Gentry C.M. Hogan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2013, the Veteran testified at a Board hearing before the undersigned by live videoconference.  A transcript of that proceeding is associated with the Veteran's virtual (Virtual VA) claims file.

The issues of entitlement to service connection for left and right knee disabilities, a right hip disability, an acquired psychiatric disorder, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. By an October 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right knee disability.  The Veteran did not perfect an appeal of the October 2002 rating decision.

2. Evidence received since the October 2002 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. By an October 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability.  The Veteran did not perfect an appeal of the October 2002 rating decision.

4. Evidence received since the October 2002 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

5. By a September 2001 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran did not perfect an appeal of the October 2002 rating decision.

6. Evidence received since the September 2001 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability and raises a reasonable possibility of substantiating the Veteran's claim of service connection.




CONCLUSIONS OF LAW

1. The October 2002 rating decision denying the claim of entitlement to service connection for a right knee disability is final. 38 U.S.C.A. § 7105(c) (West 2002).

2. Since the October 2002 rating decision, new and material evidence has been received with respect to the claim of entitlement to service connection for a right knee disability; this claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3. The October 2002 rating decision denying the claim of entitlement to service connection for a left knee disability is final. 38 U.S.C.A. § 7105(c) (West 2002).

4. Since the October 2002 rating decision, new and material evidence has been received with respect to the claim of entitlement to service connection for a left knee disability; this claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

5. The October 2002 rating decision denying the claim of entitlement to service connection for an acquired psychiatric disorder is final. 38 U.S.C.A. § 7105(c) (West 2002).

6. Since the September 2001 rating decision, new and material evidence has been received with respect to the claim of entitlement to service connection for an acquired psychiatric disorder; this claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Right Knee Disability

The Veteran's initial claim for entitlement to service connection for a right knee disability was denied by a December 1999 rating decision.  His claim was denied as there was no evidence of any etiological link between his right knee disability and his period of active service.  His claim was subsequently readjudicated in a September 2001 rating decision and denied as there was no evidence nexus.  A September 2002 rating decision likewise denied the Veteran's claim as there was still no evidence any relationship between service and his right knee disability.  The claim was again readjudicated in an October 2002 rating decision and denied for the same reasons.  By an October 2002 letter, the Veteran was notified of this decision and of his procedural and appellate rights.  He did not perfect an appeal, and the decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

Since the October 2002 rating decision, several VA and private medical treatment records, Social Security Administration (SSA) records, various lay statements, and the transcript of the March 2013 Board hearing have been associated with the Veteran's claims file.

The Board concludes that the additional evidence, in particular, the transcript of the March 2013 Board hearing, is new and material evidence with respect to the issue of service connection for a right knee disability.  At the Board hearing, the Veteran testified that a private physician, Dr. S., told his that his left knee disability was related to his period of active service.  For the purpose of determining the issue of reopening, the Veteran's statement is presumed credible.  See Justus, 3 Vet. App. at 513.  That statement relates to the reason for the last final denial of the Veteran's claim, namely a lack of any relationship between his disability and service.  Thus, new and material evidence having been received, the Veteran's claim of entitlement to service connection for a right knee disability is reopened.

Left Knee Disability

The Veteran's initial claim for entitlement to service connection for a right knee disability was denied by a December 1999 rating decision.  His claim was denied as there was no evidence that the Veteran had been diagnosed with a left knee disability.  The claim was subsequently readjudicated in a September 2001 rating decision and denied as there was no evidence of a left knee disability.  A September 2002 rating decision likewise denied the Veteran's claim as there was still no evidence of a diagnosed left knee disability.  The claim was again readjudicated in an October 2002 rating decision, which noted a diagnosis of left knee degenerative joint disease, but explained that there was no evidence that the condition was related to service.  By an October 2002 letter, the Veteran was notified of this decision and of his procedural and appellate rights.  He did not perfect an appeal, and the decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

Since the October 2002 rating decision, several VA and private medical treatment records, SSA records, various lay statements, and the transcript of the March 2013 Board hearing have been associated with the Veteran's claims file.

The Board concludes that the additional evidence, in particular, the transcript of the March 2013 Board hearing, is new and material evidence with respect to the issue of service connection for a left knee disability.  At the Board hearing, the Veteran testified that a private physician, Dr. S., told his that his left knee disability was related to his period of active service.  For the purpose of determining the issue of reopening, the Veteran's statement is presumed credible.  See Justus, 3 Vet. App. at 513.  That statement relates to the reason for the last final denial of the Veteran's claim, namely a lack of any relationship between his disability and service.  Thus, new and material evidence having been received, the Veteran's claim of entitlement to service connection for a left knee disability is reopened.

Psychiatric Disability

The Veteran's initial claim for entitlement to service connection for a psychiatric disability was denied by a December 1999 rating decision.  His claim was denied as there was no evidence linking a military disorder to his period of active service.  The claim was again denied in September 2001 as the RO determined that new and material evidence had not been submitted to support the Veteran's claim.  By an October 2001 letter, the Veteran was notified of this decision and of his procedural and appellate rights.  He did not perfect an appeal, and the decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

Since the September 2001 rating decision, several VA and private medical treatment records, SSA records, various lay statements, and the transcript of the March 2013 Board hearing have been associated with the Veteran's claims file.

The Board concludes that the additional evidence, in particular, the transcript of the March 2013 Board hearing, is new and material evidence with respect to the issue of service connection for an acquired psychiatric disorder.  At the Board hearing, the Veteran testified that a private physician, Dr. S., told him that his acquired psychiatric disorder was related to his period of active service.  For the purpose of determining the issue of reopening, the Veteran's statement is presumed credible.  See Justus, 3 Vet. App. at 513.  That statement relates to the reason for the last final denial of the Veteran's claim, namely a lack of any relationship between his disability and service.  Thus, new and material evidence having been received, the Veteran's claim of entitlement to service connection for acquired psychiatric disorder is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for a right knee disability is reopened. To this extent only, the claim is granted.  

New and material evidence having been submitted, the claim of service connection for a left knee disability is reopened. To this extent only, the claim is granted.  

New and material evidence having been submitted, the claim of service connection for an acquired psychiatric disability is reopened. To this extent only, the claim is granted.  


REMAND

Prior to reaching the merits of the Veteran's claims, further evidentiary development is first necessary.

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159 (c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's knees, he has been diagnosed with bilateral knee degenerative joint disease (DJD).  See January 2002 Private Treatment Record.  Additionally, a review of the Veteran's service treatment records reveal several complaints of bilateral knee pain.  See, e.g., August 1977 Physical Profile Record; August 1977 Chronological Record of Medical Care. Finally, as discussed above, there is some indication that the Veteran's bilateral knee conditions may be associated with his period of service as the Veteran testified that Dr. S. related his current knee problems to his military service.  See Board Hearing Transcript.  The standards of McLendon are met and the Veteran must be afforded a VA examination to determine the nature and etiology of his knee disabilities.

In addition, as the Veteran has claimed that his right hip disability is secondary to his right knee disability, the Board finds those issues inextricably intertwined and will defer adjudication as to that issue.

The Board also finds that an examination for the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is also required.  The Veteran has been diagnosed with schizophrenia.  See September 1997 Psychiatric Evaluation.  In addition, on several occasions, the Veteran has stated that he began hearing voices during his period of active service.  See id (hearing voices since 1978); September 1994 Psychiatric Evaluation (hallucinations began in service); March 1999 VA Treatment Record (Veteran began hearing voices in service).  Finally, as discussed above, there is some indication that the psychiatric disorder may be associated with his period of service as the Veteran testified that Dr. S. related his disorder to his military service.  See Board Hearing Transcript.  The standards of McLendon are met and the Veteran must be afforded a VA examination to determine the nature and etiology of his psychiatric disorder.

Finally, the Board finds that the Veteran's claim for a TDIU is inextricably intertwined with the issues discussed above as a favorable disposition as to any of those claims may impact his eligibility for a TDIU. Indeed, at this time the Veteran is not service connected for any disability.  Thus, it is appropriate to defer adjudication of the Veteran's claim for a TDIU until the pending issues concerning service connection are decided.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any VA or private treatment that he may have had for his right knee, left knee, right hip or acquired psychiatric disorder, which are not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2. Schedule the Veteran for a psychiatric examination.  The Veteran's claims file, to include a complete copy of this remand, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file. The examiner must offer and opinion as to the following:

a. Does the Veteran suffer from any diagnosed psychiatric disorders?  If so, state the diagnoses.

b. Is it at least as likely as not (i.e., 50 percent or greater probability) that any psychiatric disorder is related to the Veteran's active service?

c. Is it at least as likely as not (i.e., 50 percent or greater probability) that any psychiatric disorder had its clinical onset in service or within the first year post service?

d. Describe the effects, if any, that the Veteran's psychiatric disorder has on his ability to maintain or secure substantially gainful employment.

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

3. Schedule the Veteran for a VA examination to address the nature and etiology of any right knee, left knee, and right hip disabilities.  The Veteran's claims file, to include a complete copy of this remand, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file. The examiner must offer an opinion as to the following:

a. Does the Veteran suffer from any diagnosed right knee, left knee, or right hip disabilities?  If so, state the diagnoses.

b. For each knee disability identified, is it at least as likely as not (i.e., 50 percent or greater probability) that any knee disability is related to the Veteran's active service?

c. For each knee disability identified, is it at least as likely as not (i.e., 50 percent or greater probability) that any knee disability had its clinical onset in service or within the first year post service?

d. For any right hip disability identified, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's right knee disability caused any diagnosed right hip disability?

e. For any right hip disability identified, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's right knee disability aggravated (increased in disability beyond the natural progression) any right hip disability? If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by the right knee disability.

f. Separately describe the effects, if any, that the Veteran's right knee, left knee, and right hip disabilities have on his ability to maintain or secure substantially gainful employment.  The examiner should state the effects of each disability separately.

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

4. Then, readjudicate the claims on appeal. If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


